 1                                              THE HONORABLE JUDGE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10   TODD R., SUZANNE R., and
     LILLIAN R. formerly known as J.R.,
11                                             Case No.: 2:17-cv-01041-JLR
            Plaintiff,
12                                             DEFENDANT’S REPLY IN SUPPORT OF
     v.                                        ITS MOTION FOR SUMMARY JUDGMENT
13
     PREMERA BLUE CROSS BLUE                   NOTED ON MOTION CALENDAR:
14   SHIELD OF ALASKA,                         NOVEMBER 14, 2018 (AMENDED)

15          Defendants.                        ORAL ARGUMENT REQUESTED

16
                                      I.      INTRODUCTION
17
            In opposing Premera’s motion for summary judgment, Plaintiffs make various
18
     arguments attacking the Milliman Guidelines used by Premera and the by independent
19
     psychiatrists who evaluated Plaintiffs’ claim. They argue that the Milliman Guidelines are
20
     inappropriate for evaluating the medical necessity of the “subacute” level of care that Lillian
21
     was receiving at Elevations. But there is no evidence that Lillian was receiving “subacute”
22
     care, or as to what that even means, or how Lillian’s alleged receipt of “subacute care” made
23
     her ten-month confinement at Elevations medically necessary.          The Court should grant
24
     summary judgment in favor of Premera because Premera and the independent psychiatrists who
25
     reviewed Plaintiffs’ claim and subsequent appeals considered many factors, including the entire
26

27
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR                KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 1                                                       SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
 1   record submitted by Plaintiffs and the nationally recognized Milliman Guidelines. Plaintiffs

 2   offer no contrary evidence that creates a material issue of fact.

 3                                         II.      ARGUMENT

 4   A.     Premera’s Use of the Milliman Guidelines Was the Standard of Care.

 5          1.      There Is No Evidence That Lillian Received “Subacute” Care, Nor Any
                    Evidence Regarding The Meaning Of “Subacute Care,” Or That Any
 6
                    Guideline Or Standard Of Care Supports Subacute Care In Long-Term
 7                  Residential Treatment For Lillian’s Condition.
            The medical guidelines as well as all the independent psychiatrists who reviewed
 8
 9   Plaintiffs’ claim hold that only an acute condition justifies residential care of an adolescent, and

10   then only for a short time until the patient’s condition has stabilized.              But in opposing

11   Premera’s summary judgment motion, Plaintiffs argue primarily that Premera applied the

12   wrong guidelines given that Lillian was previously admitted to Elevations and the level of care

13   she was receiving there was “subacute”. Plaintiffs argue as follows: “Because [Lillian] was

14   previously admitted and received subacute care, Premera’s attempt to limit this Court’s review

15   to medical necessity criteria addressing only admission criteria for an acute level of inpatient

16   care is improper.” Dkt, 43, Plaintiffs’ MSJ Opp. at 17 (emphasis added). The argument fails.

17   Plaintiffs submit no evidence that any guideline or standard of care supports subacute care in

18   the long-term residential treatment context for Lillian’s condition. Nor do Plaintiffs present any

19   evidence that Lillian even received “subacute” care, however that is defined. This word

20   “subacute” does not appear in any pages of the record cited by Plaintiffs in support of their

21   assertion that she received “subacute care.”

22          Plaintiffs have made up out of whole cloth the notion that Lillian was receiving

23   subacute care, notwithstanding the multiple references to it in their Motion for Summary

24   Judgment.    There is nothing in the record to support it. Nor is there anything in the record

25   regarding the meaning of subacute care. Finally, there is no evidence why “subacute care”

26   could possibly support 24/7 confinement of an adolescent Lillian’s condition—here for ten

27
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR                      KILPATRICK TOWNSEND & STOCKTON LLP
                                                                               1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 2                                                             SEATTLE, WA 98101
                                                                              (206) 626-7713 FAX: (206) 260-8946
 1   months. Such confinement is only medically necessary for acute cases, and then only until the

 2   patient’s condition stabilizes.

 3          Two federal ERISA cases in Massachusetts brought by patients who received treatment

 4   at Elevations—when it was called Island View—(and represented by the same Plaintiffs’

 5   counsel herein) against Blue Cross Blue Shield of Massachusetts did specifically conclude that

 6   Elevations provides subacute care; but both cases held that residential care at Island View

 7   (a/k/a Elevations) was not medically necessary. Stephanie C. v. Blue Cross Blue Shield of

 8   Massachusetts HMO Blue, Inc., 852 F.3d 105, 117 (1st Cir. 2017); Jon N. v. Blue Cross Blue

 9   Shield of Massachusetts, 684 F. Supp. 2d 190, 195 (D. Mass. 2010). 1 Both cases note that Blue

10   Cross Blue Shield of Massachusetts used the InterQual Criteria, a product that is very similar to

11   and competes with the Milliman Guidelines used by Premera. 852 F.3d at 117; 684 F. Supp. 2d

12   at 196. 2   The InterQual criteria contain guidelines for determining medical necessity of

13   residential treatment. Id.

14          In both cases, the courts held that residential treatment at Elevations was not medically

15   necessary, based on Plan definitions of “medically necessary” that closely resemble the

16   definition in Premera’s Plan. 852 F.3d at 117; 684 F. Supp. 2d at 195. In Stephanie C. the

17   court noted that with respect to “the meaning of ‘acute’ versus ‘subacute,’” Blue Cross Blue

18   Shield “asserts that the words are used interchangeably in the health insurance industry.” 852

19   F.3d at 117, n.6. The court held that the distinction did not affect the outcome of the case. Id.

20

21
     1
       Both cases were decided on an arbitrary and capricious standard, but they concluded that there
22   was no evidence to support Plaintiffs’ claims. See id.
     2
       See also, Norfolk Cty. Ret. Sys. v. Cmty. Health Sys., Inc., 877 F.3d 687, 690 (6th Cir. 2017)
23   (“To determine whether a person needs inpatient or outpatient care, most hospitals use one of
24   two systems: the InterQual Criteria or the Milliman Care Guidelines. Both were developed by
     independent companies with no financial interest in admitting more inpatients than outpatients.
25   . . . [T]he Milliman Guidelines were written and reviewed by over 100 doctors and reference
     15,000 medical sources. About 3,700 hospitals use InterQual and about 1,000 use Milliman—
26   over 75% of hospitals nationwide.”).
27
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR                  KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 3                                                         SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1          Here there is no evidence that Lillian received “subacute” treatment at Elevations or

 2   what the term even means. And there is no evidence that the distinction even matters given

 3   Premera’s definition of medically necessary and based on the Milliman Guidelines.

 4          2.      Premera’s Use of the Milliman Guidelines is the Standard of Care, and the
                    Courts have Recognized it As Such.
 5
            Plaintiffs assert that Premera used “used the Milliman screening tool guidelines for
 6
     Post-Traumatic Stress Disorder: Residential Care or Residential Acute Behavioral Health Level
 7
     of Care.” Dkt 43, Plaintiffs’ MSJ Opp. At 17. As an initial matter, this quotation misleadingly
 8
     conflates two separate Milliman Guidelines and is an incomplete and incorrect statement of
 9
     either title. The actual titles of the two sets of Guidelines in the record are: “Posttraumatic
10
     Stress Disorder: Residential Care” (No. ORG: B-13-RES (BHG)), [JR-000192-199], and
11
     “Residential Acute Behavioral Health Level of Care, Child or Adolescent” (No. ORG: B-902-
12
     RES (BHG)), [JR-000200-203].
13
            As explained in Premera’s Opposition to Plaintiffs’ Motion for Summary Judgment,
14
     Premera did not misuse Milliman Guidelines. Dkt, 44, Premera MSJ Opp. at 3-10. Such
15
     Guidelines are one of many objective criteria that the plan looks at in determining medical
16
     necessity. Id. The Milliman Guidelines are widely-accepted by the industry as authoritative,
17
     and repeatedly cited by courts as support for their decisions. Id. at 5-10. Premera and the
18
     independent psychiatrists who reviewed Plaintiffs’ claim and subsequent appeals considered
19
     many factors, including the entire record submitted by Plaintiffs along with the Milliman
20
     Guidelines. Id. at 3-10. Courts repeatedly recognize such use of the Milliman Guidelines is the
21
     standard of care. Id. at 5-10.
22

23   B.     The AACAP Standard Plaintiffs Cite is Irrelevant to this Dispute.
            Plaintiffs argue that the Court should disregard the Milliman guidelines and instead look
24
     at a fragmentary quote from the Introduction to a document issued by the American Academy
25
     of Child and Adolescent Psychiatry (AACAP) and titled “Principles of Care for Treatment of
26
     Children and Adolescents with Mental Illnesses in Residential Treatment Centers.” This is the
27
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR                KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 4                                                       SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
 1   only “guideline” upon which they rely. Plaintiffs argue as follows: “In their opening brief,

 2   Todd and Suzanne demonstrated that Jon qualified for residential care using the AACAP

 3   criteria.” Dkt 43, Plaintiffs’ MSJ Opp. At 17 (citing Defendant’s MSJ Dkt. 33 p. 13 at 2-3).

 4          As discussed in Premera’s Opposition to Plaintiffs’ Motion for Summary judgment,

 5   Plaintiffs only quote the following, from the introduction: “When the treating clinician has

 6   considered less restrictive resources and determined that they are either unavailable or not

 7   appropriate for the patient’s needs, it might be necessary for a child or adolescent to receive

 8   treatment in a psychiatric residential treatment center (RTC). In other cases the patient may

 9   have already received services in a less restrictive setting and they have not been successful.”

10   Dkt 44, Premera’s MSJ Opp. at 12-13 (citing [Plaintiffs’ Motion at 23 (citing Rec 00064)]).

11          Again the title itself states, this document’s purpose is to establish a standard of care not

12   for admission to residential treatment centers, but for residential care facilities in their treatment

13   of children and adolescents with mental illness once the decision has been made to admit them

14   to residential treatment centers. See Dkt 44, Premera’s MSJ Opp. at 13 (quoting [JR-000065]).

15   In any event, coming from the introduction, the quotation upon which Plaintiffs rely is so vague

16   as to be of no use as a standard of care for determining whether residential care is medically

17   necessary. There is no evidence that any physician or other expert who reviewed Plaintiffs’

18   claim relied on this document, and it has not been cited by a single treatise or court or expert

19   report. See Dkt 44, Premera’s MSJ Opp. At 12-13.

20   C.     The Opinions of Plaintiffs’ Alleged Treating Physicians Do Not Create an Issue of
            Fact.
21
            As previously discussed, Plaintiffs’ treating provider evidence does not even create a
22
     genuine issue of material fact. See Premera’s MSJ Opp. At 13-20. Plaintiffs’ brief asserts,
23
     “Jon’s initial psychiatric evaluation confirmed he needed residential care by using DSM
24
     criteria.” See Premera’s MSJ Opp. at 9. No citation follows this assertion, and there is no
25
     evidence to support it. Beyond this, Plaintiffs have not offered any evidence from a health care
26
     provider who treated Lillian at the time she was admitted to Elevations and at that time
27
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                              1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 5                                                            SEATTLE, WA 98101
                                                                             (206) 626-7713 FAX: (206) 260-8946
 1   evaluated whether residential treatment was medically necessary for Lillian. See Premera’s

 2   MSJ Opp. At 13-20. Nor have they offered any evidence that any treating provider evaluated

 3   whether her continued stay at Elevations was medically necessary. Id.

 4          Plaintiffs have offered two letters prepared by two health care providers who treated

 5   Lillian prior to her time at Elevations and therapy notes developed by Elevations as alleged

 6   evidence from “treating” health care providers that Lillian required residential care. See

 7   Premera’s MSJ Opp. at 13-15.         None of this evidence supports that Lillian’s residential

 8   treatment at Elevations was medically necessary. Id. Evidence from Lillian’s treating health

 9   care providers do not show that at any time any treating physician evaluated whether her

10   admission or continued confinement at Elevations was medically necessary. Id. They provide

11   conclusory opinions but do not address whether Lillian suffered acute symptoms widely

12   recognized by psychiatrists as necessary to properly confine a child in residential treatment. Id.

13   There is no analysis as to whether she could have been treated through less intense care. Id.

14          This is because Lillian exhibited none of the acute symptoms that support confinement

15   in residential care. Premera’s MSJ Opp. at 13-20. Indeed, Lillian wanted to go home and

16   repeatedly told the therapists that there was nothing wrong with her and no reason she should

17   be retained at Elevations. Id. at 15-20.

18          The progress and therapy notes do not show that Lillian’s treatment at Elevations was

19   medically necessary for the time period beginning on May 1, 2014. Id. Indeed, the overriding

20   preoccupation of his parents and the Elevations personnel appears to have been Lillian’s self-

21   identification as transgender. Id.

22                                         III.   CONCLUSION

23          For the foregoing reasons, the Court should grant summary judgment in favor of

24   Premera and dismiss this case.

25          DATED this 14th day of November, 2018.

26

27
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR                  KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 6                                                         SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1
                                    Respectfully submitted,
 2

 3                                  KILPATRICK TOWNSEND & STOCKTON LLP
                                    Attorneys for Defendant
 4                                  Premera Blue Cross Blue Shield of Alaska

 5                                  By /s/ Gwendolyn C. Payton
                                      Gwendolyn C. Payton
 6                                    WSBA # 26752
 7                                    gpayton@kilpatricktownsend.com
                                      1420 Fifth Avenue, Suite 3700
 8                                    Seattle, WA 98101
                                      Telephone: (206) 467-9600
 9                                    Facsimile: (206) 623-6793
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION FOR      KILPATRICK TOWNSEND & STOCKTON LLP
                                                               1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 7                                             SEATTLE, WA 98101
                                                              (206) 626-7713 FAX: (206) 260-8946
 1                                 CERTIFICATE OF SERVICE

 2          I, Gwendolyn C. Payton, hereby certify under penalty of perjury of the laws of the

 3   United States that on November 14, 2018, I caused to be served a copy of the attached

 4   document to the following person(s) in the manner indicated below at the following

 5   address(es):

 6   Brian S. King
 7   336 S 300 E STE 200
     Salt Lake City, UT 84111
 8   brian@briansking.com

 9   John Walker Wood
     The Wood Law Firm
10   800 5th Avenue, STE 4100
11   Seattle, WA 98104
     john@woodfirm.com
12
      by CM/ECF
13
      by Electronic Mail
14    by Facsimile Transmission
15    by First Class Mail
16    by Hand Delivery

17    by Overnight Delivery

18
19
                                                     /s/ Gwendolyn C. Payton
20                                                   Gwendolyn C. Payton

21

22

23

24

25

26

27
     DEFENDANT’S   REPLY71314305
     KILPATRICK TOWNSEND  IN SUPPORT
                                 1   OF ITS MOTION FOR         KILPATRICK TOWNSEND & STOCKTON LLP
                                                                     1420 FIFTH AVENUE, SUITE 3700
     SUMMARY JUDGMENT- 8                                                   SEATTLE, WA 98101
                                                                    (206) 626-7713 FAX: (206) 260-8946
